Title: To George Washington from William Stephens Smith, 12 February 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s ferry 12th Feby 1783
                        
                        I have been honour’d with your Excellency’s Dispatches of the 10th Inst. and propose going to New York in the
                            morning, Inclosed is the paper of the 8th, and four Letters directed to New York. I am Your Excellency’s most obedt
                        
                            W.S. Smith Lt Colo. & Cr
                            
                        
                    